Ruben Vasquez v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-282-CR





RUBEN VASQUEZ	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 1, 2005, Appellant Ruben Vasquez entered a plea of guilty to felony theft of $1,500 to $20,000.  Pursuant to a plea bargain agreement, the trial court sentenced Vasquez to nine months' confinement.  Also on July 1, 2005, the trial court entered its certification of defendant's right to appeal in accordance with rule 25.2(a)(2).  
See
 
Tex. R. App. P. 
25.2(a)(2).  The certification states that this “is a plea bargain case, and the Defendant has 
NO
 right of appeal.”

On July 20, 2005, Vasquez filed a 
pro se 
notice of appeal, and we notified him that the certification indicating that he had no right to appeal had been filed in this court and that this appeal would be dismissed unless he or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P. 
25.2(d), 44.3.  No response has been filed. 

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or after getting the trial court's permission to appeal.  
Tex. R. App. P. 
25.2(a)(2)(A)-(B).  According to the trial court's certification, neither of these circumstances apply because it states that there is no right of appeal. 

Because Vasquez has no right to appeal, we dismiss this appeal.  
See
 
Tex. R. App. P.
 43.2(f), 44.3. 

PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: August 18, 2005

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.